UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September15, 2011 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Effective September 15, 2011, Schawk USA Inc. (“Schawk USA”), a wholly owned subsidiary of Schawk, Inc. (the “Company”), entered into an asset purchase agreement (the “Agreement”) with Laga, Inc., d/b/a Brandimage –Desgrippes & LAGA (“Brandimage”), Lipson Associates, Inc. (“Lipson” and together with Brandimage, the “Sellers”), certain subsidiaries of Lipson, and the shareholders of the Sellers pursuant to which Schawk USA agreed to purchase substantially all the assets of the Sellers and assume certain trade account and business related liabilities. The completion of the transaction is subject to various customary closing conditions as well as the satisfactory completion of the Company’s due diligence investigation.If the closing and due diligence conditions are satisfied, the transaction is expected to close in early October 2011. Attached as Exhibit 99.1 is a copy of the Company’s press release relating to the asset purchase transaction, which is incorporated herein by reference. Forward Looking Information Statements contained in or incorporated into this report that are not historical facts constitute forward-looking statements (within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27 of the Securities Act of 1933, as amended), which involve significant risks and uncertainties. The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and this statement is included for purposes of invoking these safe harbor provisions.These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company undertakes no obligation to update publicly any of these statements in light of future events except as may be required in subsequent periodic reports filed with the SEC. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1—Press release dated September21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHAWK, INC. Date:September21, 2011 By: /s/Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer INDEX TO EXHIBITS Exhibit Press release dated September21, 2011
